Title: To George Washington from Capel & Osgood Hanbury, 21 October 1766
From: Capel & Osgood Hanbury
To: Washington, George



Esteemd Friend
London Octor 21. 1766

We have the pleasure of thy favrs of June 23 & 28, and to receive 12 Hds Tobo of J. P. Custis’s by Capt. Esten of wch we are endeavouring to make the most. the Insurance orderd upon the said Tobacco was saved. The Accot Current thee requests to be furnished wth was sent by Necks & hope is got to hand & found right. The Sales of J. P. Custis’s 12 Hds Tobo ⅌ the Fauquier last Year sent ⅌ the Matty in July last. by mistake in being used to the name of D. P. Custis we fear that Letr was so directd, if so, we hope it is got to hand & that the Error in the Address will be excused. we have pd B. Sabastian £60 & charg’d it to JPC he comes Passenger in Capt. Estens Ship & also Le Massey we wish you an agreable meeting.
We request thy friendship on our behalf that we may be favored wth some of the JC Crop and a larger share of the DPC’s we make no doubt of rendering as good Sales for them as any other Merchant—we are wth Esteem Thy Assurd Friends

C. & O. Hanbury


Herewth comes a Box of Tobacco wch hope will prove worth thy acceptance.

